Citation Nr: 0027077	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-26 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a neurologic 
disorder involving the stomach and back.  

3.  Entitlement to service connection for peripheral 
neuropathy involving the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1971 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which (1) 
denied the appellant's application to reopen a previously 
denied claim of service connection for a psychiatric 
disorder, (2) denied the claim of service connection for a 
neurologic disorder involving the stomach and back, and (3) 
denied the claim of service connection for peripheral 
neuropathy involving the lower extremities.  The appellant 
disagreed and this appeal ensued.  

In September 1997, the appellant indicated that he desired to 
testify at a hearing.  The RO scheduled him for a hearing in 
April 1998, but in a statement that month he canceled his 
request for a hearing.  He did not thereafter request another 
hearing and in a December 1999 statement indicated that he 
did not want to testify at a hearing.  


FINDINGS OF FACT

1. By rating decision in January 1995, the RO denied the 
appellant's claim of service connection for manic depression 
secondary to exposure to herbicide agents.

2. The additional evidence concerning a psychiatric disorder, 
received into the record after January 1995, is not new and 
material because it does not bear directly and substantially 
on the specific matter at hand.  

3.  No competent evidence has been submitted showing a 
neurologic disorder involving the stomach and back.  

4.  No competent evidence has been submitted linking the 
post-service findings of a neurologic disorder affecting the 
lower extremities to service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for a neurologic 
disorder involving the stomach and back is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a neurologic 
disorder involving the lower extremities is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of the January 1995 Rating Decision
 Denying Service Connection for a Psychiatric Disorder

By rating decision in January 1995, the RO denied the 
appellant's claim of service connection for manic depression 
secondary to exposure to herbicide agents.  The RO notified 
him of the decision in a January 31, 1995 letter.  

An appeal consists of a timely filed written notice of 
disagreement and, after VA has furnished a statement of the 
case, a timely filed substantive appeal.  38 C.F.R. § 20.200.  
To initiate an appeal from the January 1995 rating decision, 
the appellant had to have filed with the RO a notice of 
disagreement within one year from the January 31, 1995, the 
date of the letter notifying him of the determination.  
38 C.F.R. § 20.302(a).  He filed such a notice in February 
1995 and the RO issued a statement of the case later that 
same month.  To perfect his appeal he had to file a 
substantive appeal within one year of the January 31, 1995 
letter notifying him of the decision (by January 31, 1996) or 
within 60 days of the issuance of the statement of the case 
(in April 1995), whichever was later (in this case, January 
31, 1996).  38 C.F.R. § 20.302(b).  As the appellant did not 
file a substantive appeal prior to January 31, 1996, the 
January 1995 rating decision became final.  38 C.F.R. 
§§ 3.104(a), 20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  VA 
must (1) determine whether the appellant has presented new 
and material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters v. West, 12 Vet. App. 
203, 206-07 (1999), rev'd on other grounds Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000) (reiterating these 
three steps).  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since January 1995, the record shows receipt of 
private clinical records from June 1994 to June 1998 showing 
treatment for major depression, a February 1998 statement by 
a private psychiatrist noting that the appellant had received 
treatment for major depression since February 1990, and 
statements from the appellant's sister and mother attesting 
to a change in the appellant's personal conduct after his 
return from military service.  

This additional evidence, though, is not new and material 
because it is simply cumulative of other evidence previously 
of record at the time of the January 1995 rating decision.  
At that time, the record included VA and private hospital and 
clinical records dating back to 1979 indicating that the 
appellant had a depressive illness; the RO denied the claim 
because there was no evidence suggesting that the depressive 
illness was related to his service, including herbicide 
exposure.  In this case, the psychiatrist's statement and the 
clinical records received since then simply indicated that he 
continued to have a depressive illness.  As for the 
statements by the appellant's mother and sister, they 
obviously offer information relevant to the circumstances of 
the appellant's return from service.  But the prior rating 
decision considered the appellant's contentions that he was 
changed mentally upon his return from service and denied the 
claim because there was no evidence linking the current 
psychiatric findings to service.  Such evidence can only be 
provided by a person with requisite medical expertise, either 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
record does not indicate that the appellant's sister or 
mother possess such expertise, and thus their statements as 
to the condition of the appellant at the time of his return 
from service cannot serve as competent evidence linking the 
current disorder to service.  

New and material evidence forming the basis for reopening a 
claim need only address the reason for the previous denial of 
the claim, in this case the lack of competent evidence 
linking the current disorder to service.  Evans v. Brown, 9 
Vet. App. 273, 284-85 (1995).  Because the additional 
evidence received in cumulative and does not address the 
reason for the prior determination, it does not provide a 
more complete picture of the circumstances surrounding the 
origin of the claimed disability.  Therefore, the application 
to reopen the previously denied claim of service connection 
for a psychiatric disorder is denied.  



II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claimant 
served continuously for 90 days or more during a period of 
war, as is the case with the appellant, "other organic 
diseases of the nervous system" manifest to a degree of 10 
percent within a year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The appellant argues that his claimed neurologic disorder 
involving the stomach and back and his claimed peripheral 
neuropathy involving the lower extremities are related to 
exposure to herbicide agents during his Vietnam service.  A 
claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era and has a disease listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

The "Vietnam era" is the period beginning on February 28, 
1961, and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period.  38  C.F.R. § 3.2(f).  A "herbicide agent" is a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313. 

The diseases listed at 38 C.F.R. § 3.309(e) are chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
See also 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This evidentiary threshold is rather low, requiring only that 
a claim be plausible or capable of substantiation.  Hensley 
v. West, 212 F.3d 1255, 1258 (Fed. Cir. 2000) (citing Murphy, 
1 Vet. App. at 81).  An allegation that a disorder is service 
connected is not sufficient; the appellant must submit 
competent evidence in support of the claim that would justify 
a belief by a fair and impartial individual of its 
plausibility.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, 212 F.3d at 1258; Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  A claim may also be well grounded if 
the condition is observed in service or during an applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
See also Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) 
(type of evidence required depends on issue presented).  If 
the appellant does not meet this burden, VA cannot assist him 
in development of evidence pertinent to the claim.  Morton v. 
West, 12 Vet. App. 477, 485 (1999).  

The appellant's Department of Defense (DD) Form 214 (Report 
of Transfer or Discharge) indicated that he served in the 
Army as an infantryman.  The form noted that he received the 
Vietnam Campaign and Service Medals, signifying his service 
in Vietnam.  Thus, the Board can conclude that he had 
qualifying Vietnam service.  If the evidence indicates that 
he has a disease listed at 38 C.F.R. § 3.309(e), then it can 
be presumed that he was exposed to a herbicide agent during 
service.  38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii), 3.313(a).  


B.  Neurologic Disorder Involving the Stomach and Back

The service medical records indicated that the appellant 
entered service with a history of back strain following 
lifting and that he had at least one incident during service 
of back pain following lifting.  However, there was no 
indication of any neurological disorder affecting the back or 
of a neurological disorder affecting the stomach.  The 
separation examination in April 1972 showed normal abdomen 
and spine clinical evaluations.  

Following service, though, the record is entirely devoid of 
any medical evidence discussing a neurologic disorder 
affecting the back or stomach.  These documents include 
private and VA clinical and examination records beginning in 
1979 and continuing through 1998 referring to various other 
medical problems afflicting the appellant.  They do not, 
though, indicate that the appellant has a current neurologic 
disorder affecting the stomach or back.  As for the 
appellant's allegation that he has such a neurologic disorder 
related to his exposure to herbicide agents in Vietnam, there 
is no evidence of record suggesting that he has a disease 
listed at 38 C.F.R. § 3.309(e) or one that might be linked to 
such exposure pursuant to Combee, 34 F.3d at 1041-42.  

In the absence of proof of a present disability, there can be 
no valid claim because the appellant has not satisfied the 
initial element of a well-grounded claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 226 (19 92).  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Because the claim is not well 
grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485. 


 

C.  Peripheral Neuropathy Involving the Lower Extremities

The first element of a well-grounded claim requires competent 
medical evidence of a current neurologic disorder affecting 
the lower extremities.  VA clinical records from May 1997 to 
August 1998 indicated that the appellant complained of leg, 
ankle, and foot pain, and examiners noted such chronic pain 
as a medical assessment.  This evidence satisfies the initial 
element of a well-grounded claim.  

The service medical records indicated that the appellant had 
treatment for various abnormalities affecting the lower 
extremities, including bilateral pes planus, which was noted 
on entrance into service.  In February and March 1971 he 
complained of pain in his feet not relieved by arch supports 
and numbness in his toes, both of which were discussed in the 
context of his pes planus complaints.  The April 1972 
separation examination was silent as to any neurologic 
disorder affecting the lower extremities.  These findings 
satisfy the second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current findings to service.  
The VA clinical records from May 1997 to August 1998 
indicating the presence of leg, ankle, and foot pain did not 
further discuss the etiology of that pain.  Moreover, the 
remainder of the evidence is entirely silent as to any 
neurologic disorder affecting the lower extremities.  
VA examinations in December 1979 and August 1984 did not 
refer to any such disorder, nor did other VA and private 
clinical records discussing other disorders.  Significantly, 
a September 1996 nerve conduction study was entirely normal 
and laboratory reports that same month showed no evidence of 
peripheral vascular disease.  As for the appellant's 
allegation that he has acute and subacute peripheral 
neuropathy due to an alleged exposure to herbicide agents in 
Vietnam, there is no evidence of any transient peripheral 
neuropathy appearing within weeks or months of exposure to an 
herbicide agent as specified at 38 C.F.R. § 3.309(e) or any 
competent medical evidence linking any current findings to 
exposure to herbicide agents in Vietnam.  See Combee, 34 F.3d 
at 1041-42.  The appellant's alleges that he has such a 
disorder, and maintains that his current symptomatology is 
related to his service.  However, the record does not 
indicate that he or his sister or mother (who offered lay 
statements in support of his claim) possess the requisite 
expertise to offer a medical opinion, such as the etiology of 
his current complaints and findings. Espiritu, 2 Vet. App. at 
494-95.  

In the absence of competent medical evidence linking the 
current relevant findings to service, the appellant has not 
satisfied his burden of submitting a well-grounded claim.  
Because the claim is not well grounded, VA cannot assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton, 12 Vet. App. at 485.  

D.  Other Considerations

Although VA is not obligated to assist the appellant in the 
development of facts pertinent to this claim, it has an 
obligation to notify him when the circumstances of the case 
put it on notice that missing but relevant evidence may or 
could exist that, if true, would make the claim plausible.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  In this case, however, the appellant has not 
specifically identified any available evidence that has not 
been submitted or obtained that would support a well-grounded 
claim.  Thus, VA has satisfied its obligation under 38 
U.S.C.A. § 5103(a).  Slater v. Brown, 9 Vet. App. 240 (1996).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant. 

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been submitted to reopen 
the previously denied claim of service connection for a 
psychiatric disorder, the application to reopen is denied.  

Service connection for a neurologic disorder involving the 
stomach and back is denied.  

Service connection for peripheral neuropathy involving the 
lower extremities is denied.  



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

